On Rehearing.
Appellants Gil Gray and Gil Gray Circus in a motion for rehearing assert that we erred in holding that there was a conflict between Gil Gray’s answers to appellee’s request for admissions Nos. 2 and 4; and that we erred in holding that the answers of appellant Gil Gray were binding on Gil Gray Circus.
Appellants say in effect that a corporation may be owned and operated by an individual, therefore when Gil Gray answered that he owned and operated Gil Gray Circus his answer is not necessarily in conflict with his later answer that Gil Gray Circus is a corporation.
We see no merit in appellants’ argument for two reasons:
(1) We find no evidence in the record, other than Gil Gray’s answer No. 2, which, according to appellant, could possibly be interpreted to mean that Gil Gray owned all the shares of stock in a corporation styled Gil Gray Circus.
(2) If we give Gil Gray’s answer No. 2 the interpretation for which appellants contend, we must then hold that Gil Gray Circus, a corporation, is but the alter ego of Gil Gray, an individual. In that event we must then further hold that the acts of Gil Gray are binding on Gil Gray Circus, a corporation. Bayou Drilling Company v. Baillio, Tex.Civ.App., 312 S.W.2d 705; Gil v. Smith, Tex.Civ.App., 233 S.W.2d 223; J. & C. Drilling Company v. Crow & Pease, Tex.Civ.App., 144 S.W.2d 300, 302; Toyaho Creek Irrig. Co. v. Hutchins, 21 Tex.Civ.App. 274, 52 S.W. 101.
The motion for rehearing is overruled.
BATEMAN, J., not sitting.